Per Curiam.

The plaintiff in this case rests his right to recover the premises in question, on a covenant or agreement entered into between Jonathan Brown and the defendant, by which the defendant agreed to purchase the lands of Brown; the defendant then being in possession of the same. The defendant offered to prove, that one Dobkins was in possession of the premises forty years ago, claiming title ; and that the defendant was now in possession claiming under him, and had a deed from his heirs. This testimony was overruled. The defendant then offered to show an outstanding title in Isaac Rogers. That was also overruled, and verdict found for the plaintiff.
The agreement entered into for the purchase between Brown and the defendant was dated in the year 1810. This agreement to purchase was an acknowledgment of the title of Brown; and would estop the defendant from setting up an outstanding title. The defendant being in the possession when the agreement was entered into, could make no difference. He was in as a mere naked possessor, and must be considered in the same light as if he had entered under the agreement. He did not offer to show that he entered under Dobkins, or how long Dob-kins continued in possession; but merely, that Dobkins had possession, claiming title, forty years ago; and that he, the defendant, now claimed title under him, and had a deed from his heirs. When he obtained such deed, or when he first pretended to claim under Dobkins, is not stated. It is most probable that it was after he entered into the agreement to purchase of Brown; so that, on this ground, the evidence was properly rejected; and, indeed, the defendant was estopped, admitting even that he entered under Dobkins, and had a deed from his heirs, at the time he agreed to purchase of Brown, unless he was in some way deceived or imposed upon in making such agreement. The offer to show an outstanding title in Rogers was clearly inadmissible.
Motion for new trial denied.(a)

 Vide Jackson, d. Russel and others, v. Croy, 12 Johns. Rep 427. Jackson, d. Fisher, v. Creall. and Kellogg, 13 Johns. Rep. 116. Jackson, d. Duncan and others, v. Harder, 4 Johns. Rep. 210. Jackson. d Smith and another, v. Stewart, 6 Johns. Rep. 34. Jackson, d. Davy, v. De Walts, 7 Johns. Rep. 157.